Appeal by the de*643fendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered June 29, 1998, convicting him of robbery in the first degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to support his conviction of robbery in the first degree because the prosecution did not prove ownership of the stolen property (see, Penal Law § 160.15 [3]; see also, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt on that charge.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Ritter, J. P., Altman, H. Miller and Schmidt, JJ., concur.